UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1961



JOHN VAN B. METTS, III,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF REVENUE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-00-42-78-BR(1))


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Van B. Metts, III, Appellant Pro Se. James Peeler Smith,
Assistant Attorney General, K. Naomi Kim, OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Van B. Metts, III, appeals from the district court’s

order dismissing his suit under the Americans with Disabilities

Act, as well as various preliminary rulings.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Metts v. North Carolina Dep’t of Revenue, No. CA-00-42-78-

BR(1) (E.D.N.C. Jan. 18 & July 2, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2